Mr. Justice Shepard
delivered the opinion of the Court:
A specific legacy is the bequest of a particular thing, or a specified part of a testator’s property, distinguished from all others of the same kind. 1 Roper, Legacies, 191; 13 Am. & Brig. Encyc. L. 10.
If the language of the will indicates, not the gift of the specified article, of part of the estate, to the extent or value *27stated, but its designation only, as a certain interest or fund from which the bequest of money, or amount of value, shall be primarily paid or satisfied, it becomes a demonstrative legacy.
The question to be determined is, under which of the foregoing definitions the bequest to Helen Douglass of “ten thousand dollars in registered United States bonds ” falls.
With substantial agreement in the matter of definitions, the multitude of decisions construing bequests to be specific, on the one hand, and general and demonstrative, on the other, show great difficulty in their application to the facts of particular cases.
In this, as in every question on the construction of wills, the intention of the testator is the object to be ascertained; and this is to be gathered, not from the words of the particular clause alone, but from all the others going to constitute the whole will and to disclose the complete purpose of the testator.
For these reasons, necessarily, the decision of one case rarely furnishes a rule for the direct control of another.
Without, therefore, reviewing the many well considered cases relied on by the appellant, or attempting the difficult task of reconciling them with those cited in support of the contention of the appellees, it may be conceded that they establish the doctrine that a bequest generally of certain bonds and stocks, without further explanation and without more particularly referring to and marking the corpus of the identical bonds and stocks, does not amount to a specific legacy, even though, at the time of the execution of the will, the testator may, in fact, have been possessed of bonds and stocks of that description, to an equal amount or more.
This doctrine was fully recognized in Maryland in a case where the bequest was “$8,000 in Missouri State bonds” (Dryden v. Owings, 49 Md. 356, 364); and has been maintained in the District of Columbia. Capron v. Capron, 6 Mackey, 340, 345. At the same time, very slight changes *28in the form of the bequest—as, for example, the prefix of “my”—have been regarded as sufficientlo make the legacy specific. Ashburner v. McGuire, 2 Lead. Cas. Eq. (4th Am. Ed.) 600; Kunkell v. McGill, 56 Md. 120.
It may also be admitted that the leaning of the English decisions, followed generally in this country, has been towards'a construction that would declare a legacy general rather than specific. The earlier cases, especially, indicate the rule to be to hold every legacy to be general, unless an intent to the contrary be either expressly shown in the words of the particular bequest, or made clearly to appear from the whole of the will.
To this leaning or tendency there need be no objection, so long as it is not allowed to contravene the reasonable implication of the intention of the testator to make the bequest specific. Where that intention fairly appears, it must be respected and given effect.
Looking, then, as we must, to the “four corners” of this will for the intention of the testator in respect of the nature of this legacy, we entirely agree with the learned justice who rendered the decree appealed from, that it must be declared to be specific.
After making an undoubted specific devise of the home (which has failed because the wall was attested by only two witnesses), and two similar bequests, the testator reached the third item of disposition : “ I give and bequeath to the said Helen Douglass ten thousand dollars in registered United States bonds, and ten thousand dollars in lawful money, the latter to be derived from my other property, not mentioned in the foregoing.” Now, had he prefixed the significant word “ my ” to this clause, there would be no reasonable doubt of his intention to make the legacy specific. Not having used that word, which is found naturally in the preceding devise and bequests, it is argued, with' plausibility, that its omission evinces a change of the intention from specific to general or demonstrative.
*29Conceding that the word “registered,” as descriptive of the bonds, would not necessarily render the legacy specific, and giving due weight to the omission of the specially descriptive “my,” still, in our opinion, an intention to make the legacy specific appears from the immediately succeeding additional bequest of another ten'thousand dollars “in lawful money.” Then, as if to render this indication of intention clear, the testator adds thejremaining words of the sentence: “ The latter to be derived from my other property not mentioned in the foregoing;” that is to say, from property not before specifically bequeathed.
Rejecting these last words, even, the separation of the two bequests into the bonds which he then possessed, on the one hand, and into money, on the other, considered in connection with the general scheme of the will, would, as intimated above, be sufficient of itself to indicate the intention to make the first one specific. In a well-considered decision of the Supreme Judicial Conrt of Massachusetts, substantially similar words of separation in a bequest of stocks and money were regarded as having an important effect upon the construction of the will. After referring to the language of the testator in several of the items making bequests the court said: “ But in the first and in the second items of the will he makes to the same legatees bequests both of stocks and of money, a fact much relied on by Lord Chancellor Cairns in Kermode v. MacDonald, L. R. 3 Ch. 584, as showing that the legacy of a sum invested in stocks was specific.” Metcalf v. Framingham Parish, 128 Mass. 370, 372.
Our conclusion in respect of the construction of the will renders it unnecessary to discuss the questions relating to the legal effect and bearing of the unsubscribed testamentary paper, in the handwriting of the testator, that was found among his papers and introduced in evidence.
Finding no error in the decree, it is affirmed, with costs to be taxed as therein provided. Affirmed.